Citation Nr: 0516998	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  96-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a rating decision in July 1972, which denied 
entitlement to service connection for a nervous condition 
(acquired psychiatric disorder) involved clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1972, with service in the Republic of Vietnam from 
May 8, 1970, to May 7, 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1996 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board on December 30, 1997, dismissed the 
veteran's claim that a final, unappealed RO decision in July 
1972 involved clear and unmistakable error (CUE) on the basis 
that the veteran had failed to allege a specific error of law 
or fact in the RO's decision denying his claim for service 
connection for an acquired psychiatric disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's December 30, 1997, dismissal of the veteran's CUE 
claim and remanded the matter to the Board for further 
proceedings.

A Board decision on March 8, 1999, denied the veteran's claim 
on appeal.  The veteran appealed the Board's decision to the 
Court, which vacated the Board's March 8, 1999, decision and 
remanded the matter to the Board for further proceedings.  

A Board decision on March 23, 2001, denied the veteran's CUE 
claim.  The veteran appealed the Board's decision to the 
Court, which affirmed the Board's March 23, 2001, decision.  
The Court noted that the Board's March 23, 2001, decision had 
considered and rejected several arguments or "theories" 
advanced by the veteran and his representative in support of 
the CUE claim.  The Court noted that the Board had found as 
follows: that the veteran was not entitled to presumptive 
service connection for a psychiatric disorder pursuant to the 
provisions of 38 C.F.R. §§ 3.307, 3.309, because at the time 
of the RO's July 1972 decision he did not suffer from any 
psychiatric disease subject to presumptive service 
connection; that the veteran was not entitled to service 
connection for a psychiatric disorder on the basis of 
chronicity and/or continuity of symptomatology pursuant to 
the provisions of 38 C.F.R. § 3.303(b) because there was no 
evidence of record that the veteran had had a psychiatric 
disability during his period of active service; and that the 
provisions of 38 U.S.C.A. § 1154(b) did not apply to the 
veteran's claim for service connection for an acquired 
psychiatric disorder at the time of the RO's July 1972 denial 
of the claim because the veteran did not engage in combat 
with the enemy in Vietnam.  The Court specifically found in 
its decision that the Board's factual determinations that: 
(1) at the time of the RO's July 1972 decision the veteran 
did not suffer from any psychiatric disease subject to 
presumptive service connection; (2) there was no evidence of 
record that the veteran had had a psychiatric disability 
during his period of active service; and (3) the veteran did 
not engage in combat with the enemy in Vietnam were not 
clearly erroneous.  The Court also found, in affirming the 
Board's March 23, 2001, decision that the Board's decision 
was in accordance of law in adjudicating the theories 
advanced by the veteran and his representative which were 
discussed in the Board's decision and that the Board provided 
a satisfactory explanation for its decision.  However, the 
Court found that the veteran and his representative had 
advanced one more theory for their argument that the prior 
final denial of the veteran's claim by the July 1972 rating 
decision involved CUE which the Board did not consider and 
discuss in its March 23, 2001, decision: that the RO in the 
July 1972 rating decision made a finding of fact 
characterizing the veteran's post-service condition as 
"anxiety reaction" as opposed to "combat reaction" and 
that this finding of fact involved CUE such that, had the 
alleged error not been made, the veteran would have been 
entitled to service connection for an acquired psychiatric 
disorder.  The Court remanded the matter to the Board for a 
new decision on the issue of whether the RO's July 1972 
decision denying entitlement to service connection for an 
acquired psychiatric disorder involved CUE by not finding 
that the veteran suffered at that time from "combat 
reaction" incurred in service.  

All other theories and arguments in support of the veteran's 
CUE claim which were previously advanced by the veteran and 
his representative having been found by the Board in its 
March 23, 2001, decision to be without merit, and the Board's 
decision in that regard having been affirmed by the Court, 
the instant decision of the Board is limited to consideration 
of the theory/argument that the RO in the July 1972 rating 
decision made a finding of fact characterizing the veteran's 
post-service condition as "anxiety reaction" as opposed to 
"combat reaction" and that this finding of fact involved 
CUE such that, had the alleged error not been made, the 
veteran would have been entitled to service connection for an 
acquired psychiatric disorder.  

FINDING OF FACT

A rating decision in July 1972, which denied entitlement to 
service connection for an acquired psychiatric disorder and 
did not find that the veteran had combat reaction incurred in 
service, properly applied the statutory and regulatory 
provisions extant at that time to the correct facts.


CONCLUSION OF LAW

The July 1972 rating decision denying entitlement to service 
connection for an acquired psychiatric disorder was not 
clearly and unmistakably erroneous. 
38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The Court has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, the Court has also held that the VCAA does not apply 
to CUE claims, see Livesay v. Principi, 15 Vet. App. 165 
(2001), and so the VCAA does not apply to the veteran's 
current appeal.

II. Legal Criteria

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was aggravated, but no compensation, 
but no compensation shall be paid if the disability is the 
result of the veteran's own willful misconduct.  38 U.S.C. § 
310 (1972).

Service connection connotes many factors  but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Veterans Administration to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1972).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1972).

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1972).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects, and requires differential consideration in these 
respects.  These sections under mental disorders are 
concerned with the rating of psychiatric conditions and 
specifically psychotic, psychoneurotic and psychophysiologic 
disorders, as well as mental disorders accompanying organic 
brain disease.  Advances in modern psychiatry during and 
since World War II have been rapid and profound and have 
extended to the entire medical profession a better 
understanding of and deeper insight into the etiological 
factors, psychodynamics, and psychopathological changes which 
occur in mental disease and emotional disturbances.  The 
psychiatric nomenclature employed is based on the Diagnostic 
and Statistical Manual of Mental Disorders, 1952 Edition, 
American Psychiatric Association, and is incorporated in the 
Standard Nomenclature of Diseases and Operations, fourth 
edition, 1952, American Medical Association.  This 
nomenclature has been adopted by the Department of Medicine 
and Surgery of the Veterans Administration.  It limits itself 
to the classification of disturbances of mental functioning.  
To comply with the fundamental requirements for rating 
psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual, 1952 edition) which 
will be hereinafter referred to as the APA manual.  38 C.F.R. 
§ 4.125 (1972).

It must be established first that a true mental disorder 
exists.  The disorder will be diagnosed in accordance with 
the APA manual.  A diagnosis not in accord with this manual 
is not acceptable for rating purposes and will be returned 
through channels to the examiner.  38 C.F.R. § 4.126 
(substantiation of diagnosis) (1972).  

The Diagnostic and Statistical Manual of Mental Disorders, 
1952 Edition, American Psychiatric Association (APA manual) 
(also known as DSM) referred to in 38 C.F.R. §§ 4.125, 4.126 
(1972) included the following:



Psychoneurotic Disorders

The chief characteristic of these disorders is "anxiety" 
which may be directly felt and expressed or which may be 
unconsciously and automatically controlled by the utilization 
of various psychological defense mechanisms (depression, 
conversion, displacement, etc.).  In contrast to those with 
psychoses, patients with psychoneurotic disorders do not 
exhibit gross distortion or falsification of external reality 
(delusions, hallucinations, illusions) and they do not 
present gross disorganization of the personality.  
Longitudinal (lifelong) studies of individuals with such 
disorders usually present evidence of periodic or constant 
maladjustment of varying degree from early life.  Special 
stress may bring about acute symptomatic expression of such 
disorders.

"Anxiety" in psychoneurotic disorders is a danger signal 
felt and perceived by the conscious portion of the 
personality.  It is produced by a threat from within the 
personality (e.g., by supercharged repressed emotions, 
including such aggressive impulses as hostility and 
resentment), with or without stimulation from such external 
situations as loss of love, loss of prestige, or threat of 
injury.  The various ways in which the patient attempts to 
handle this anxiety  results in the various types of 
reactions listed below.  In recording such reactions the 
terms "traumatic neurosis," or "traumatic reaction" will 
not be used; instead, the particular psychiatric reaction 
will be specified.  Likewise, the term "mixed reaction" 
will not be used; instead, the predominant type of reaction 
will be recorded, qualified by reference to other types of 
reactions as part of the symptomatology.

000-x01  Anxiety reaction
In this kind of reaction the anxiety is diffuse and not 
restricted to definite situations or objects, as in the case 
of phobic reactions.  It is not controlled by any specific 
psychological defense mechanism as in other psychoneurotic 
reactions.  This reaction is characterized by anxious 
expectation and frequently associated with somatic 
symptomatology.  The condition is to be differentiated from 
normal apprehensiveness or fear.  The term is synonymous with 
the former term "anxiety state."

Transient Situational Personality Disorders

This general classification should be restricted to reactions 
which are more or less transient in character and which 
appear to be an acute symptom response to a situation without 
apparent underlying personality disturbance.  The symptoms 
are the immediate means used by the individual in his 
struggle to adjust to an overwhelming situation.  In the 
presence of good adaptive capacity, recession of symptoms 
generally occurs when the situational stress diminishes.  
Persistent failure to resolve will indicate a more severe 
underlying disturbance and will be classified elsewhere.

000-x81 Gross stress reaction
Under conditions of great or unusual stress, a normal 
personality may utilize established patterns of reaction to 
deal with overwhelming fear.  The patterns of such reactions 
differ from those of neurosis or psychosis chiefly with 
respect to clinical history, reversibility of reaction, and 
its transient character.  When promptly and adequately 
treated, the condition may clear rapidly.  It is also 
possible that the condition may progress to one of the 
neurotic reactions.  If the reaction persists, this term is 
to be regarded as a temporary diagnosis to be used only until 
a more definitive diagnosis is established.  This diagnosis 
is justified only in situations in which the individual has 
been exposed to severe physical demands or extreme emotional 
stress such as in combat or in civilian catastrophe (fire, 
earthquake, explosion, etc.).  In many instances this 
diagnosis applies to previously more or less "normal" 
persons who have experienced intolerable stress.  The 
particular stress involved will be specified as (1) combat or 
(2) civilian  catastrophe.

The APA manual (or DSM) was revised by the American 
Psychiatric Association and the Diagnostic and Statistical 
Manual of Mental Disorders, Second Edition, was published in 
1968.  DSM-II included the following:

VIII, Transient Situational Disturbances (307)
This major category is reserved for more or less transient 
disorders of any severity (including those of psychotic 
proportions) that occur in individuals without any apparent 
underlying mental disorders and that represent an acute 
reaction to overwhelming environmental stress.  A diagnosis 
in this category should specify the cause and manifestations 
of the disturbance so far as possible.  If the patient has 
good adaptive capacity his symptoms usually recede as the 
stress diminishes.  If, however, the symptoms persist after 
the stress is removed, the diagnosis or another mental 
disorder is indicated.  Disorders in this category are 
classified according to the patient's developmental stage as 
follows:

307.3 Adjustment reaction of adult life
example: Resentment with depressive tone associated with an 
unwanted pregnancy and manifested by hostile complaints and 
suicidal gestures.
Example: Fear associated with military combat and manifested 
by trembling, running and hiding.
Example: A Ganser syndrome associated with death sentence and 
manifested by incorrect but approximate answers to questions.

As noted above, the diagnostic criteria of DSM-II were 
adopted in 1968 but, as of the time of the July 1972 rating 
decision which the appellant contends involved CUE, 38 C.F.R. 
§§ 4.125, 4.126 had not been amended to refer to DSM-II.

The diagnosis of post-traumatic stress disorder (PTSD) first 
appeared in the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition (DSM-III) published by the American 
Psychiatric Association in February 1980.  Two subtypes of 
the diagnosis of PTSD were listed in DSM-III as follows:

308.30 PTSD, Acute
A.	Onset of symptoms within six months of the trauma.
B.	Duration of symptoms of less than six months.

309.81 PTSD, Chronic or Delayed
Either of the following, or both:
(1)	duration of symptoms of six months or more 
(chronic)
(2)	onset of symptoms at least six months after the 
trauma (delayed)       



III. Factual Background

In March 1972, VA received from the veteran VA Form 21-526, 
Veteran's Application for Compensation and Pension.  On this 
application, which was the veteran's original VA compensation 
claim, he listed "nerve condition" as a disease for which 
the claim was made.

VA then obtained the veteran's service medical records, which 
were entirely negative for any psychiatric complaints, 
findings, or diagnosis.  At an examination for separation in 
January 1972, the veteran was evaluated as psychiatrically 
normal, and no defects or diagnoses of any kind were listed.

The veteran's Department of Defense (DD) Form 214, separation 
document, and his Department of the Army (DA) Form 20, 
service personnel record, did not show that he engaged in 
combat with the enemy in Vietnam.  

At a VA neuropsychiatric examination in May 1972, the veteran 
stated that he suffered from a variable amount of tension and 
that his anxiety began when he was in combat in Vietnam.  The 
veteran indicated that: he spent one year in Vietnam; he was 
trained as a combat engineer but was assigned to machine gun 
duty on convoys; he was involved in combat; and, during his 
third month in Vietnam, he was with a unit which was over-run 
and he had to be evacuated by helicopter.  The veteran told 
the examiner that the experience in Vietnam was what began 
his anxiety.  On mental status examination, the veteran 
complained of subjective anxiety.  He had marked tremor on 
extension of his fingers.  There were no signs of depression.  
His stream of thought and speech was spontaneous, relevant, 
coherent, and not tangential.  The veteran was well-oriented 
to time, place, and person.  There was no clouding of the 
sensorium.  There were no signs of psychosis, no delusions, 
hallucinations, or indications of disorganized thought.  
Affect was appropriate.  Memory for recent and past events 
was intact.  The veteran seemed to show an above average 
intelligence, with a good vocabulary and fund of information.  
His judgment was intact.  The diagnosis was "psychoneurosis 
characterized by anxiety (combat reaction)."

The decision section of the RO's July 1972 rating decision 
stated that the veteran's psychoneurosis had been diagnosed 
for the first time after his separation from active service.     

IV. Analysis

In a February 2001 statement, the veteran's representative 
argued that the RO's July 1972 denial of service connection 
for a nervous condition (acquired psychiatric disorder) 
necessarily involved CUE because the rating decision's list 
of the veteran's non-service connected disabilities included 
"anxiety reaction".  The representative asserted that the 
listing of anxiety reaction as a disability for which service 
connection was not in effect showed that in July 1972 the RO 
misrepresented the diagnosis rendered by the VA 
neuropsychiatric examiner in May 1972 and thereby was making 
an erroneous finding of fact as to the VA examiner's 
diagnosis of the veteran's psychiatric condition in May 1972.  
The representative pointed out the VA examiner's diagnosis 
had been "psychoneurosis characterized by anxiety (combat 
reaction)."  The representative argues that it was CUE for 
the RO not to grant service connection for an acquired 
psychiatric disorder when a VA examiner's diagnosis included 
"combat reaction."  The Board disagrees.

The Board first notes that the clear implication of the RO's 
statement in the decision section of the July 1972 rating 
decision that the veteran's psychoneurosis was first 
diagnosed after service was that the RO had found that in the 
veteran's case there had not been onset of a chronic acquired 
psychiatric disorder while the veteran was on active duty.  
The RO's finding that the veteran did not have onset of a 
chronic acquired psychiatric disorder in service could not 
involve CUE when his service medical records did not show any 
complaint by him of anxiety or other psychiatric symptoms 
after he left Vietnam in May 1971 or during the balance of 
his active service until his separation from service in 
February 1972, because the argument advanced by the veteran's 
representative amounts to no more than a simple disagreement 
as the way the RO evaluated the evidence, which cannot 
constitute CUE.  See Damrel; Russell, supra.

As for the representative's argument based on the VA 
neuropsychiatric examiner's inclusion of "combat reaction" 
in the diagnosis of psychoneurosis (that it was CUE not to 
grant the service connection claim when there was a post-
service diagnosis of "combat reaction"), DSM's 1952 
Edition, which was incorporated into 38 C.F.R. §§ 4.125, 
4.126 at the time of the July 1972 rating decision, listed 
the diagnosis of gross stress reaction due to either combat 
stress or civilian catastrophe stress as a "transient 
situational personality disorder".  Thus, even if a finding 
of fact had been made by the RO in July 1972 based on the 
report of the May 1972 VA examination that the veteran had a 
gross stress reaction due to combat, service connection would 
not have been in order because service connection may not be 
granted for a personality disorder, see 38 C.F.R. § 3.303(c) 
(1972), nor would a grant of service connection have been 
appropriate for a "transient" psychiatric disorder as 
opposed to a chronic disorder.  

Furthermore, to the extent that the VA neuropsychiatric 
examiner in May 1972 was basing a diagnosis, at least in 
part, on an assumption that the history of having engaged in 
combat in Vietnam which the veteran provided to him was 
accurate, the RO was not bound to accept the examiner's 
assumption that the veteran had engaged in combat in Vietnam.  
The RO, not the VA neuropsychiatric examiner, was properly 
the finder of fact on the question of fact whether the 
veteran engaged in combat in Vietnam, and the RO made no such 
finding of fact in the July 1972 rating decision.  (As noted 
above, by virtue of the affirmance by the Court of the 
Board's March 23, 2001, decision, it is the law of this case 
that the veteran did not engage in combat with the enemy in 
Vietnam.)  Therefore,  by not finding that in July 1972 the 
veteran had an acquired psychiatric disorder related to 
combat in Vietnam, the RO was not committing CUE, when the 
evidence of record included the veteran's separation document 
and service personnel records, which did not show the 
veteran's participation in combat.  

In sum, the Board concludes that the July 1972 rating 
decision, which denied entitlement to service connection for 
a nervous condition (acquired psychiatric disorder) and did 
not find that the veteran incurred combat reaction service 
did not involve any error, much less CUE.  See 38 C.F.R. 
§ 3.105(a) (2004).       


ORDER

A rating decision in July 1972, which denied entitlement to 
service connection for a nervous condition (acquired 
psychiatric disorder) not having CUE, the appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


